*516The testimony of the plaintiffs’ witnesses at trial, as well as their incomplete business records, raised crucial questions of fact regarding whether in the first instance the plaintiffs suffered a loss of business income/property by means of a burglary, and/or whether any such alleged loss amounted to as much as $75,000, which was the full face amount of the commercial insurance policy at issue. Since it cannot be said that the jury could not have found for the defendant by any rational process, it was error for the trial court to grant the plaintiffs’ motion for judgment as a matter of law (see, Dolitsky v Bay Isle Oil Co., 111 AD2d 366; see also, Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C4401:4, at 407). O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.